Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00297-CR

                                  IN RE Lyle Richard BRUMMETT

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 22, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 7, 2103, Relator Lyle Richard Brummett filed a petition for writ of mandamus

complaining about the sentencing associated with his underlying felony conviction. In 1977,

Relator Brummett was convicted of murder and was sentenced “by confinement in the Texas

Department of Corrections for the term of his natural life.” Relator’s conviction became final in

1977. Relator subsequently filed multiple writs of habeas corpus with the Texas Court of

Criminal Appeals in 1989 and 2008.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2011); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
1
 This proceeding arises out of Cause No. 3096, styled State of Texas v. Lyle Richard Brummett, pending in the
216th Judicial District Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.
                                                                                 04-13-00297-CR


S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in Relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus. Accordingly, Relator’s petition is

dismissed for lack of jurisdiction.


                                                    PER CURIAM

DO NOT PUBLISH




                                              -2-